Citation Nr: 1623147	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-36 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for pseudofolliculitis barbae prior to July 28, 2014, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and P. R. 


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 2006 to June 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which increased the Veteran's disability rating for left ankle sprain with Achilles tendon rupture to 10 percent, effective June 23, 2009, continued the noncompensable rating for the Veteran's pseudofolliculitis barbae, and granted the Veteran's claim of service connection for the scar associated with his left ankle Achilles tendon repair, and assigned it a 10 percent rating, effective June 23, 2009.

The Veteran filed a timely notice of disagreement in March 2010.  The RO issued a statement of the case (SOC) in August 2010.  The Veteran subsequently perfected his appeal with a VA Form 9 in August 2010.  The RO issued a supplemental statement of the case (SSOC) in September 2012.  In May 2013 a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  The record further reflects that the Veteran submitted a VA Form 9 filed in December 2014, in which he discusses other claims in addition to the appealed claim, and he requests a Board video conference.  The Veteran is entitled to "a hearing" on appeal.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700(a) (2015).  As noted, the Veteran has had a hearing in the appealed case.  No cause has been presented for granting a new hearing.  

In June 2014, the Board issued a decision with regard to the issues of entitlement to a rating in excess of 10 percent from June 23, 2009 and in excess of 20 percent from February 22, 2012 for a left ankle disability, and entitlement to an initial rating in excess of 10 percent for a left ankle surgical scar associated with the Achilles tendon repair, hence these issues are no longer before the Board.  The Board remanded the Veteran's claim for entitlement to a compensable rating for pseudofolliculitis barbae for further development.  

In its December 2014 rating decision, the AMC increased the rating for pseudofolliculitis barbae to 10 percent, effective July 28, 2014.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  A SSOC was issued in December 2014, and the case has now been returned to the Board for further appellate action.

The record also reflects that there is a pending notice of disagreement (NOD) filed in May 2016 to a January 2016 rating decision.  When there has been an adjudication of a claim and an NOD as to its denial, the RO will reexamine the claim and determine whether additional review or development is warranted.  See 38 C.F.R. § 19.26 (2015).  Upon completion of such action, if the benefit sought on appeal is not granted in full the claimant is entitled to an SOC.  See 38 C.F.R. § 19.29 (2015).  Where there has been no issuance of a SOC, the appropriate action by the Board is to remand the claim for issuance of an SOC rather than merely refer the claim for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Here, however, the record reflects that the RO acknowledged the Veteran's NOD in a May 2016 letter.  As the claim is in review status, no further action on the part of the Board is warranted at this juncture.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the case was most recently remanded in June 2014, so that the Veteran could be afforded a VA examination with a dermatologist, that addresses the rating criteria for evaluating disfigurement of the head, face, and neck.  

The Veteran was afforded a VA examination in July 2014 with an internist, with a notation that a dermatologist was not available.  It is not clear from the record if a dermatologist was not available that day, or in general at the VA facility.   

Subsequently in conjunction with a claim for increase with regard to the left ankle sprain and scar associated with the left ankle sprain, in January 2016, a Disabiltiy Benefits Questionnaire with regard to skin diseases was completed, with no opinion with regard to whether the pseudofolliculitis barbae had resulted in any characteristics of disfigurement of the head or neck.  This was completed by a physician with a speciality in emergency medicine.  

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's representative The American Legion (ALG), submitted a written brief in April 2016, arguing that the Board's June 2014 Remand was not complied with.  ALG contended that there had been a Stegall violation, and requested that the case be remanded so that the Veteran could be afforded a VA examination with a dermatologist.  

The Veteran was not afforded a VA examination with a dermatologist, in accordance with the June 2014 Remand, and the reason one was not available was not provided.  Accordingly, the requirements of the remand were not ultimately accomplished and the prior remand instructions were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a skin examination with a dermatologist,* to determine the nature and extent of his pseudofolliculitis barbae.  The entire claims file, to include a copy of this REMAND must be made available to the examiner designated to examine the Veteran and the examination report should include discussion of the Veteran's documented medical history and assertions.  (*If the Veteran cannot be examined by a dermatologist, including if a dermatologist is not available, please detail the efforts undertaken to have the Veteran examined by a dermatologist and state the specific reasons a dermatologist is not available.)  

The examiner should specifically provide opinions as to the following: 

a) Whether the pseudofolliculitis barbae has resulted in any of the below eight characteristics of disfigurement of the head or neck:

      (i) A scar five or more inches (13 or more centimeters (cm.)) in length; 
      (ii) A scar at least one-quarter inch (0.6 cm.) wide at widest part; 
      (iii) Surface contour of the scar is elevated or depressed on palpation; 
      (iv) The scar is adherent to underlying tissue; 
      (v) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); 
      (vi) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
      (vii) there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or
      (viii) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

b) The percentage of the entire body and the percentage of the exposed area affected by the pseudofolliculitis barbae.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If any report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




